DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Group II in the reply filed on November 1, 2021 is acknowledged. The Examiner further acknowledges that “Applicant disagrees with the requirement” (pg. 5 of the Remarks); however, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Amendment
This office action is responsive to the Preliminary amendments filed on November 1, 2021, November 2, 2021 and November 4, 2021.  As directed by the amendment: claims 10, 15, and 30 have been amended, claims 1-7 and 16-20 have been cancelled, and claims 25-30 have been added.  Thus, claims 8-15 and 21-30 are presently pending in this application.
Claim Objections
Claims 10-12 and 14 are objected to because of the following informalities:  
Regarding claim 10, it is recommended to amend the claim to recite “wherein the one or more color marking  reagents” in lines 1-2 to keep claim terminology consistent.
Regarding claim 11, it is recommended to define “AuNPs” and “AuAgNPs” as “gold nanoparticles” and “gold-silver nanoparticles”, respectively, to enhance clarity.
Regarding claim 12, it is recommended to amend the claim to recite “wherein the one or more color marking  reagents” in line 4 to keep claim terminology consistent.
Further Regarding claim 12, it is recommended to amend to delete the limitations “the micropipette or the microneedle has an outer surface and an inner surface” in lines 1-2 and  “wherein the color marking reagents are suitable for visualizing the micropipette or microneedle by a microscope, and wherein the one or more color marking reagents adhere to the outer surface of the micropipette or the microneedle” in lines 4-6 since these limitations are already present in claim 9.
Regarding claim 14, it is recommended to amend the claim to recite “the micropipette or the microneedle” in line 2 since these elements have already been introduced.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, in an amendment filed on 11/01/2021, the claim was amended to recite that the nanoparticles are modified to increase tip rigidity.  The specification as originally filed does not provide support for such limitation.  The specification discloses in paragraph 71 that the tip rigidity can be increased by changing the material or geometry (i.e. shape or taper of the tip).  However, the specification does relate these changes to the nanoparticles; nor does the specification disclose how the nanoparticles are “modified” to increase tip rigidity.
Regarding claim 30, the claim has been added/amended to recite that the tip has an inner diameter in the range of about 0.2 microns to 1.56 mm.  Paragraph 46 of Applicant’s specification discloses that “The micropipettes and microneedles formed from the capillary tubes may have an inside diameter ranging from 0.2 um to 1.56 mm”.  Therefore, it appears that the specification provides support for the microneedles/micropipettes to have an inside diameter with the claimed range but does not provide sufficient support for the tip of the device to have the claimed diameter range.  For examination purposes, this claim is interpreted to mean that the micropipette or microneedle has an inner diameter within the claimed range.
Claim 11 is also rejected by virtue of being dependent on claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the interior surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 29, it is unclear if “10 100 microns” in line 2 of the claim is supposed to be 10,000 microns, 10 microns, or 100 microns.  For examination purposes, the limitation is interpreted to mean “10 microns”.  The examiner notes that this interpretation appears supported by Applicant’s specification in paragraph 4. 
	Claims 26-28 and 30 are also rejected by virtue of being dependent on claim 25.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sausse (EP 3037124).
	Regarding claim 24, Sausse discloses a micropipette or microneedle comprising (microneedle 1510 in fig. 10): a tube (fig. 10 shows that microneedle 1510 has an internal cavity 1514 so that it is tubular) having a tapered tip (see below) of 3D-printed cured photomaterial (paragraph 52, lines 50-52 discloses that the microneedles are made from a two-photon polymerization process; paragraph 68 of Applicant’s specification discloses that this process uses a laser to cure photoreactive material for 3D printing), the tip having one or more side openings (orifice 1518 in fig. 10).


    PNG
    media_image1.png
    351
    301
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 14, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sausse in view of Lockard (US 20100121307).
Regarding claim 8, Sausse discloses a micropipette or microneedle (microneedle 1510 in fig. 10).
However, Sausse does not teach or disclose a high contrast color marking located at an end of the micropipette or the microneedle.
Lockard is directed towards a microneedle (paragraph 169 and fig. 5C).  Lockard further discloses a high contrast color marking located at an end of the micropipette or the microneedle (paragraph 278 discloses radiopaque materials, which would provide a high contrast color when x-raying, can be used for the needles overall or embedded within certain regions of the needles).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microneedle of Sausse to include the high contrast color marking located at an end of the microneedle, as taught by Lockard. Lockard teaches that this feature enhances visualization to assist in needle placement (paragraph 278).
Regarding claim 14, in the modified microneedle of Sausse, Lockard discloses a length of the color marking covers about 1 to 100% of a length of the microneedle (paragraph 278 discloses the radiopaque material may be used for the needles "overall" indicating that the marking would cover 100% of the needle).
Regarding claim 21, in the modified microneedle of Sausse, Sausse discloses the end comprises a sharp-pointed tip (the examiner notes that the term "sharp" is interpreted to mean "adapted to cutting or piercing"; the tip below is disclosed as being capable of piercing the stratum corneum in paragraph 50) of 3D-printed cured photomaterial (paragraph 52, lines 50-52 discloses that the microneedles are made from a two-photon polymerization process; paragraph 68 of Applicant’s specification discloses that this process uses a laser to cure photoreactive material for 3D printing).

    PNG
    media_image2.png
    351
    301
    media_image2.png
    Greyscale

Regarding claim 22, in the modified microneedle of Sausse, Sausse discloses the tip has one or more side openings (orifice 1518 in fig. 10).
Regarding claim 23, in the modified microneedle of Sausse, Lockard discloses the high contrast color marking comprises an additive to the cured photomaterial (paragraph 278 discloses the radiopaque materials being embedded in the needles, indicating that in modified Sausse, they would be a part of the cured photomaterial).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sausse in view of Lockard, as applied to claim 8 above, and further in view of Bates (US 20070100279).
Regarding claim 9, modified Sausse teaches all of the claimed limitations set forth in claim 8, as discussed above.  Sausse further discloses the microneedle has an outer surface and an inner surface (see below).  However, Sausse does not teach or disclose the color marking on the outer surface, and the color marking comprising one or more color marking reagents suitable for visualizing the micropipette or the microneedle by a microscope, and wherein the one or more color marking reagents adhere to the outer surface of the micropipette or the microneedle.

    PNG
    media_image3.png
    361
    341
    media_image3.png
    Greyscale

Bates is directed to a medical balloon (fig. 1) and methods of making the medical balloon radiopaque (figs. 3 and 4).  Bates further teaches that an example radiopaque material is gold nanoparticles (paragraph 15), which is a color marking reagent suitable for visualizing the device by a microscope (paragraphs 30 and 31 of Applicant’s specification disclose gold nanoparticles as an example reagent).  Bates further teaches that the gold nanoparticles can be adhered to the outer surface of the device as an alternative to embedding the radiopaque material into the surface (paragraph 43 discloses that the nanoparticles can be released from a source of material to be deposited onto the surface of the polymer).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the outer surface of the microneedle of modified Sausse to include the gold nanoparticles adhered to the outer surface, as taught by Bates, since Bates teaches that gold nanoparticles are an example radiopaque material which would enable enhanced visualization of the microneedle using a fluoroscope (paragraph 15) and do not compromise the integrity of the structure (paragraph 16).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sausse in view of Lockard and in further view of Bates, as applied to claims 8 and 9  above, and further in view of Fukuda (US 20130006147) and in further view of Espina (US 20200330016).
Regarding claim 12, modified Sausse teaches all of the claimed limitations set forth in claims 8 and 9.  Sausse further discloses the microneedle has an outer surface and an inner surface (see below).  In modified Sausse, Bates discloses the color marking reagents are suitable for visualizing the micropipette or microneedle by a microscope (paragraph 15 discloses gold nanoparticles), and wherein the one or more color marking reagents adhere to the outer surface of the micropipette or the microneedle (paragraph 43).  

    PNG
    media_image3.png
    361
    341
    media_image3.png
    Greyscale

However, modified Sausse does not teach or disclose an anti-adhesive reagent adheres to the inner surface and an anti-clogging reagent adheres to the outer surface.
Fukuda is directed towards a puncturing medical device (puncturing part 10 in fig. 1) which comprises an anti-clogging reagent adhered to the outer surface of the puncturing device (paragraphs 53 and 55 disclose that the outer surface of the puncturing part is coated with polyethylene glycol; the examiner notes that PEG is disclosed as being an example anti-clogging reagent in paragraph 72 of Applicant’s specification).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microneedle of modified Sausse to include the PEG coating on the outer surface, as taught by Fukuda since Fukuda teaches that this modification improves biocompatibility by making it easier to control adsorption of components (paragraph 55).
Espina teaches a microneedle (106 in fig. 1) and further teaches that the inner surface can have an anti-adhesive reagent coating (paragraph 37 discloses coating the inner lumen with PEG, which is disclosed in paragraph 75 of Applicant’s specification as an example anti-adhesion reagent). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the inner surface of modified Sausse to include the anti-adhesive reagent adhered to the surface, as taught by Espina, since Espina teaches that this enhances anti-fouling and slows the obstruction of the openings of the microneedles by minimizing adhesion of proteins (paragraph 37).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sausse in view of Lockard, as applied to claim 8 above, and further in view of Chin (US 6796976).
Regarding claim 15, modified Sausse teaches all of the claimed limitations set forth in claim 8.  Lockard further discloses that the color marking can be selectively applied within certain regions (paragraph 278).  However, modified Sausse does not teach or disclose the color marking is in a form of a pattern, applied during an additive printing process or generated by a cured photomaterial manufacturing process, and wherein microstructures are present on the interior surface of the micropipette or the microneedle.
Chin teaches a needle (elongated hollow member 12 in fig. 1) for insertion into the body (fig. 1) which comprises a color marking (radiopaque markings 18 in fig. 1) which are in the form of a pattern (fig. 1 shows the markings as rings positioned on the length of the needle).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the color marking to be in the form of a pattern of rings along the length of the microneedle, as taught by Chin, since Chin teaches that this feature provides scaling which can be observed during imaging (4:8-9) which may assist the user in determining if the needle has reached a target insertion depth.
Lockard teaches a similar microneedle as discussed above and further teaches that microstructures are present on the interior surface of the microneedle (paragraph 204 discloses the interior lumen of the microneedles can include texturing, which is equated to the claimed “microstructures”).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the interior surface of the microneedle of modified Sausse to include the microstructures of Lockard since Lockard teaches that this modification would provide an improved release profile of a drug or other material (paragraph 204).
Regarding the limitation “applied during an additive printing process or generated by a cured photomaterial manufacturing process”, it is noted by the examiner that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 227 USPQ 964. Therefore, as the step of applying the color mark during an additive printing process or generating the color mark by a cured photomaterial manufacturing process does not impart a physical limitation which differentiates over the prior art, modified Sausse is considered as reading on the limitation "applied during an additive printing process or generated by a cured photomaterial manufacturing process" because the end product is the same (i.e. a color mark in the form of a pattern on the microneedle.
Claims 25, 26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sausse, as applied to claim 24 above, and further in view of Lockard and in further view of Bates.
	Regarding claim 25, Sausse discloses all of the claimed limitations set forth in claim 24, as discussed above, but does not teach or disclose a high contrast color marking on said tip to enhance the visibility of the tip with a microscope when the tip is located in a biological target such as a cell or tissue.
Lockard is directed towards a microneedle (paragraph 169 and fig. 5C).  Lockard further discloses a high contrast color marking located at the tip of the microneedle to enhance visibility of the tip when the tip is located in a biological target (paragraph 278 discloses radiopaque materials, which would provide a high contrast color when x-raying, can be used for the needles overall or embedded within the tips of the needles).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microneedle of Sausse to include the high contrast color marking, as taught by Lockard. Lockard teaches that this feature enhances visualization to assist in needle placement (paragraph 278).
Bates is directed to a medical device (fig. 1) and methods of making the medical device radiopaque (figs. 3 and 4).  Bates further teaches that an example radiopaque material is gold nanoparticles (paragraph 15), which is a color marking reagent suitable for visualizing the device by a microscope (paragraphs 30 and 31 of Applicant’s specification disclose gold nanoparticles as an example reagent).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the radiopaque material of modified Sausse to be gold nanoparticles, as taught by Bates, since Bates teaches that gold nanoparticles are an example radiopaque material which would enable enhanced visualization of the microneedle using a fluoroscope (paragraph 15) and do not compromise the integrity of the structure (paragraph 16).
	Regarding claim 26, in the modified microneedle of Sausse, Lockard discloses  the high contrast color marking comprises an additive to the photomaterial (paragraph 278 discloses that the radiopaque material can be used for the needles overall or embedded into the material of the needles, indicating that the radiopaque material would be a part of the cured photomaterial of modified Sausse).  
	Regarding claim 28, in the modified microneedle of Sausse, Sausse discloses the tip has a closed distal end (tip 1516 in fig. 10).
Regarding claim 29, in the modified microneedle of Sausse, Sausse discloses the microneedle has an inner diameter in the range of 10-200 um (paragraph 50).  However, modified Sausse does not explicitly teach or disclose the tip has an inner diameter in the range of about 0.2-10 um (see interpretation above).  
However, in fig. 10 of Sausse, Sausse discloses that the inner lumen (conical cavity 1514) is tapered so that the tip would have the smallest inner diameter and discloses that the smallest inner diameter can be 10 um (paragraph 50).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the inner diameter of the tip to be 10 um as Applicant appears to have placed no criticality on the claimed range (paragraph 4 of Applicant’s specification discusses the claimed range but also discloses “microneedles with larger inner tip diameters may be formed as well”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 30, in the modified microneedle of Sausse, Sausse discloses the microneedle [see claim interpretation above] has an inner diameter in the range of about 0.2 microns to 1.56 mm (paragraph 50 discloses an inner lumen having a diameter between 10-200 um).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sausse in view of Lockard and in further view of Bates, as applied to claims 24-26 above, and further in view of Fukuda.
Regarding claim 27, modified Sausse teaches all of the claimed limitations set forth in claims 24-26, as discussed above, but does not teach or disclose an anti-adhesive reagent and an anti-clogging reagent adhered to the micropipette or the microneedle.
Fukuda is directed towards a puncturing medical device (puncturing part 10 in fig. 1) which comprises an anti-adhesive and anti-clogging reagent adhered to the microneedle (paragraphs 53-55 disclose that the outer surface of the puncturing part is coated with polyethylene glycol; the examiner notes that PEG is disclosed as being an example anti-adhesive and anti-clogging reagent in paragraphs 72 and 75 of Applicant’s specification and paragraph 50 discloses that the same reagent can be used for the anti-clogging and anti-adhesive reagent).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microneedle of modified Sausse to include the PEG coating, as taught by Fukuda since Fukuda teaches that this modification improves biocompatibility by making it easier to control adsorption of components (paragraph 55).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art either singly or in combination fails to teach a modification is made to the anti-clogging reagent, wherein the modification comprises attaching a first end of a cross-linker to the anti-clogging reagent and a second end of the cross-linker to the color marking reagent to form a cross-linked reagent and attaching the cross-linked reagent to the outer surface.
The closest piece of prior art is Lockard and Fukuda.  Lockard teaches a color marking agent relative to a microneedle (paragraph 278 discloses radiopaque materials either embedded or used as part of the construction of the microneedles).  Fukuda teaches a needle for piercing the body (10 in fig. 1) which comprises a coating of an anti-clogging reagent on the outer surface of the needle (paragraphs 54 and 55 disclose a PEG coating).  However, none of the prior art suggest crosslinking the color marking agent to an anti-clogging reagent using a crosslinker. 
Examiner Note
The examiner notes that Lockard is capable of being used in a 102(a)(1) rejection for at least independent claim 8 and several dependent claims.  For example and as discussed above, Lockard discloses a microneedle having a high contrast color marking located at an end of the microneedle (paragraph 278).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783